                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

UNITED STATES OF AMERICA                  )
                                          )                DOCKET NO. 5:19-cr-15-FDW
         v.                               )
                                          )
RIGOBERTO RANGEL-GUTIERREZ                )                ORDER
_________________________________________ )

       THIS MATTER is before the Court on the Government’s “Notice of Appeal, Motion for

Revocation of Conditions of Release, and Motion for Order of Detention” filed March 19, 2019.

       The Court finds that this case involves a rebuttable presumption in favor of detention,

pursuant to 18 U.S. Code Section 3142, and that Defendant Rigoberto Rangel-Gutierrez cannot

rebut said presumption. Therefore, the Government’s appeal, its motion to revoke the release

order, and its motion for detention are hereby GRANTED, and

       IT IS ORDERED, pursuant to 18 U.S. Code Sections 3142 and 3145, that the release

order of the Honorable David S. Cayer, United States Magistrate Judge, is hereby revoked, and

       IT IS FURTHER ORDERED that the Defendant shall be DETAINED until further order

of this Court.

       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

Marshall Service, and, by e-mail via ECF, to the United States Attorney's Office and Federal

Defender’s Office.

       SO ORDERED this 19th day of March 2019.
